—In an action to quiet *390title to real property, the defendant third-party plaintiff appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated June 17, 1993, which granted the third-party defendant’s motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The third-party defendant was entitled to rely upon the facially valid power of attorney in this case since the circumstances surrounding its presentation would not have put a reasonable person on notice that something was amiss (see, Grasso v Fiumara, 167 AD2d 510; cf., Collision Plan Unlimited v Bankers Trust Co., 63 NY2d 827). Thus, the Supreme Court did not err in dismissing the third-party complaint. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.